The opinion of the court was delivered, March 26th 1866, by
Woodward, C. J.
The simple question is, whether our collateral inheritance tax is applicable to that part of the decedent’s estate which consisted of bonds of the United States, that were by law exempted from state taxation. And the opinion of the learned judge below is so satisfactory as to leave very little for us to add.
The mistake of the learned counsel for the plaintiff in error consists, we conceive, in treating this as a tax of the government bonds, when it is really a tax upon a decedent’s estate, dying *189without lineal heirs. And it does not help the argument, that the bulk of the estate is made up of these bonds; for that estate passed into the hands of the executor for administration, and is taxed in his hands as an estate. The law takes every decedent’s estate into custody, and administers it for the benefit of creditors, legatees, devisees and heirs, and delivers the residue that remains, after discharging all obligations, to the distributees entitled to receive it. One of the legal obligations to which every estate that is to go to collateral kindred is subject, is this 5 per cent, duty to the Commonwealth.
And it is not until this work of administration is performed, that the right of succession attaches. The distributees may, indeed, consent to accept certain goods and chattels in specie without conversion, as is frequently done in settlement of estates; but such arrangement in no case affects the theory of the law, that the estate is first to be administered and then enjoyed.
Now this 5 per cent, tax is one of the conditions of administration, and to deny the right of the state to impose it, is to deny the right of the state to regulate the administration of decedents’ goods. If an estate consist wholly of Federal bonds and is indebted, conversion of them into money is necessary to pay the debts ; and nobody would doubt that the sum that remained after payment of debts would be subject to a deduction of 5 per cent, for the use of the state. But suppose the Federal bonds be used to pay the only indebtedness that exists, and a residue of estate remains for distributees, is it not to pay the collateral inheritance tax ? Clearly it must, though it may be less than the aggregate of the bonds. The act operates on the residue of the estate after paying debts and charges, and, theoretically, that residue is always a balance in money. The administration-account always exhibits a balance in cash not in specific goods, whether bonds or horses ; and though an heir may take bonds or horses as cash, the account must show, and always does show, a cash balance. That is the fund taxed by this law, and not the bonds or other chattels which may have produced the fund. Therefore, neither the prohibitory clause of the Act of Congress of 1862, nor any of the principles of decision against state authority to tax that which Federal authority has exempted from taxation, have any application here. The Federal government has not prohibited the states from prescribing rules of inheritance and succession to estates of decedents, and it would be a grievous mistake of legislative and judicial authority to apply it with such effect.
The judgment is affirmed.